 



Exhibit 10.1

 

EXECUTION VERSION

 



JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of April 10, 2012 (this “Joinder Agreement”), made
and entered into by and among RLJ Acquisition, Inc., a Nevada corporation
(“RLJ”), RLJ Entertainment, Inc., a Nevada corporation, and a wholly owned
subsidiary of RLJ (“New Holdco”), Image Entertainment, Inc., a Delaware
corporation (“Image”), Acorn Media Group, Inc., a District of Columbia
corporation (“Acorn”) and Peter Edwards, in his capacity as the Shareholder
Representative (the “Shareholder Representative”).

 

WITNESSETH :

 

WHEREAS, on April 2, 2012, RLJ and Image entered into an Agreement and Plan of
Merger (the “Merger Agreement”);

 

WHEREAS, on April 2, 2012, RLJ and the holders of Series B Preferred Stock of
Image entered into a Preferred Stock Purchase Agreement (the “Preferred Stock
Purchase Agreement”);

 

WHEREAS, on April 2, 2012, RLJ, Acorn, the stockholders of Acorn and the
Shareholder Representative entered into a Stock Purchase Agreement (the “Stock
Purchase Agreement” and, together with the Merger Agreement and Preferred Stock
Purchase Agreement, the “Agreements”). Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Merger Agreement;

 

WHEREAS, pursuant to Section 6.11 of the Merger Agreement, RLJ is required to
cause New Holdco to execute a joinder to the Merger Agreement;

 

WHEREAS, in connection with the Merger Agreement and the Preferred Stock
Purchase Agreement, RLJ desires to cause New Holdco to execute a joinder to the
Preferred Stock Purchase Agreement;

 

WHEREAS, pursuant to Section 6.14 of the Purchase Agreement, RLJ is required to
cause New Holdco to execute a joinder to the Purchase Agreement; and

 

WHEREAS, New Holdco desires to be bound by all of the terms and conditions set
forth in the Agreements.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:

 

1.     Joinder and Assumption. New Holdco hereby assumes, and hereby agrees to
perform and observe, each and every one of the representations, warranties,
covenants, rights, promises, agreements, terms, conditions, obligations,
appointments, duties and liabilities applicable to it under each of the
Agreements. Upon the execution of this Joinder Agreement, New Holdco shall
become a party to each of the Agreements and be bound by all of the terms and
conditions set forth in the Agreements.

 





 

 



2.     New Holdco Representations and Warranties. New Holdco hereby represents
and warrants to the Image, Acorn and the Shareholder Representative as follows: 

 

(a)                New Holdco is a corporation duly organized, validly existing
and in good standing under the laws of Nevada with the corporate power and
authority to own and operate its business as presently conducted.

 

(b)               New Holdco has full corporate power and authority to execute
and deliver this Joinder Agreement and the Agreements and to consummate the
transactions contemplated by this Joinder Agreement and the Agreements. The
execution and delivery of this Joinder Agreement and the consummation of the
transactions contemplated by this Joinder Agreement and the Agreements have been
duly and validly approved by the board of directors and the stockholders of New
Holdco, and no further approval by New Holdco’s board of directors or
stockholders is required. This Joinder Agreement has been duly and validly
executed and delivered by New Holdco and (assuming due authorization, execution
and delivery by the Image, Acorn and the Stockholder Representative of this
Joinder Agreement) constitutes a valid and binding obligation of New Holdco,
enforceable against New Holdco in accordance with its terms, except as
enforceability may be limited by bankruptcy laws, other similar laws affecting
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.

 

(c)                New Holdco was formed for the sole purpose of carrying out
the transactions contemplated by the Agreements and has no assets or liabilities
other than its rights and obligations under this Joinder Agreement, the
Agreements and any other document or instrument to be executed by New Holdco in
connection therewith.

 

(d)               Neither the execution and delivery by New Holdco of this
Joinder Agreement (or the Agreements to which New Holdco shall become a party
pursuant hereto) nor the consummation by New Holdco of the transactions
contemplated by the Agreements, nor compliance by New Holdco with any of the
terms or provisions hereof or thereof, will (i) conflict with or violate the
articles of incorporation or bylaws of New Holdco, (ii) assuming that all
consents, approvals, authorizations and other actions described in Section
4.05(b) of the Merger Agreement and Section 3.03 of the Stock Purchase Agreement
have been obtained and all filings and obligations described in Section 4.05(b)
of the Merger Agreement and Section 3.03 of the Stock Purchase Agreement have
been made, conflict with or violate any law, rule, regulation, order, judgment
or decree applicable to New Holdco or by which any of its property or assets is
bound or affected, or (iii) result in any breach of, or constitute a default (or
an event which, with notice or lapse of time or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien or other encumbrance on any
property or asset of New Holdco pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which New Holdco is a party or by which New Holdco
or any of its property or assets is bound or affected, except, with respect to
clause (iii), for any such conflicts, violations, breaches, defaults or other
occurrences which would not, individually or in the aggregate, prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay New Holdco from performing its obligations under the Agreements
and would not have an RLJ Material Adverse Effect.

 



2

 

 

3.     Counterparts. This Joinder Agreement may be executed in counterparts, and
by facsimile or portable document format (pdf) transmission, all of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties hereto and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

 



4.     Miscellaneous Provisions. The provisions of Article IX of the Merger
Agreement (other than Sections 9.03, 9.05 and 9.06) are hereby incorporated by
reference herein, mutatis mutandis.

 

 

 

[Signature Page Follows]

 



3

 

  

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered as of the date first above written.

 

 

RLJ ENTERTAINMENT, INC.

 

 

By: /s/ H. Van Sinclair

Name: H. Van Sinclair

Title: President

 

 

RLJ ACQUISITION, INC.

 

 

By: /s/ H. Van Sinclair

Name: H. Van Sinclair

Title: President

 

 

IMAGE ENTERTAINMENT, INC.

 

 

By: /s/ Theodore Green

Name: Theodore Green

Title: Chairman / Chief Executive Officer

 

 

ACORN MEDIA GROUP, INC.

 

 

By: /s/ Peter D. Edwards

Name: Peter D. Edwards

Title: Chairman

 

 

 

/s/ Peter D. Edwards

(Signature)

 

Print Name: Peter Edwards

 

 

 

 



[SIGNATURE PAGE TO JOINDER AGREEMENT BY AND AMONG
RLJ ENTERTAINMENT, INC., RLJ ACQUISITION, INC., IMAGE ENTERTAINMENT, INC.,
ACORN MEDIA GROUP, INC. AND THE STOCKHOLDER REPRESENTATIVE]

  







